DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments &  remarks filed by Applicant on 29 JUNE 2022 as part of its After-Final request.  Thus, Claims 1-9, 11-14 and 17-21 are pending and have been considered for Allowance as follows.     

 Allowable Subject Matter
Claims 1-9, 11-14 and 17-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of primary Levinson reference (Pub. No. US 2017/ 0123429) teaches ---    
{“Various embodiments relate generally to autonomous vehicles and associated mechanical, electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an autonomous vehicle fleet as a service.  More specifically, systems, devices, and methods are configured to generate trajectories to influence navigation of autonomous vehicles. In particular, a method may include receiving path data to navigate from a first geographic location to a second geographic location, generating data representing a trajectory with which to control motion of the autonomous vehicle based on the path data, generating data representing a contingent trajectory, monitoring generation of the trajectory, and implementing the contingent trajectory subsequent to an absence of the trajectory.”}            

Further, Yamamoto reference (Pub. No. US 2014/ 0309835) teaches ---       
{“A path finding device includes a search unit, a calculation unit, and a selection unit.   The search unit finds paths to reach a goal point from a start point while detouring around a stationary obstacle.  The calculation unit calculates, for each of the found paths, an encounter probability that is a probability of encountering a non-stationary obstacle using previously accumulated non-stationary obstacle information.  The selection unit selects a path with a lowest encounter probability among the found paths.”}                 

Further, Hayes-Roth reference (Pub. No. US 2009/ 0240424) teaches ---       
{“An open community model for information exchange enables individuals to plan and attain superior outcomes in a dynamic environment.  A continually "world model" maintains information about the dynamic environment that is valuable for individuals of the open community.  An open community model application publicizes a specification of relevant types of information it receives from suppliers and provides to consumers.   Suppliers provide information consistent with the specification.  Consumers utilize received information to reduce uncertainties or errors in the assumed environment so they can generate improved plans or improve their expected outcomes.  Consumers give feedback to the open community model about the quality of information they received.  A "world model" application combines information received to update and improve its understanding of the dynamic environment and its estimates of relevant parameters.  The community model simplifies the creation and operation of information markets where innovative products are naturally selected and economically reinforced.”}     


In regards to independent Claims 1, 19, 20 and 21, Levinson, Yamamoto and Hayes-Roth references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:               

Claim 1:          
1.   An apparatus including a central processing unit configured to execute programs, comprising:       
a section configured to obtain one own-position in a case that it is suitable to determine one own-position from plural own-position candidates and obtain plural own-position candidates in a case that it is not suitable to determine one own-position from plural own-position candidates;    
wherein the action plan determiner includes:        
a selector configured to select one of the plurality of action plan candidates based on the evaluation results thereof;    
a merger configured to merge the plurality of action plan candidates based on the evaluation results thereof;      
a divergence degree determiner configured to calculate a degree of divergence between the plurality of action plan candidates and, in accordance with the degree of divergence, determine whether one of the plurality of action plan candidates is to be selected on the basis of the evaluation results thereof by the selector, or the plurality of action plan 10187925.1Application No.: 16/645,1743Docket No.: S1459.72337US00After Final Office Action of March 31, 2022candidates are to be merged on the basis of the evaluation results thereof, in order to determine the action plan;    and 
a valid action plan candidate determiner configured to determine, from among the plurality of action plan candidates, one or more valid action plan candidates satisfying a predetermined condition, wherein the divergence degree determiner calculates a degree of divergence between the one or more valid action plan candidates from among the multiple action plan candidates and, in accordance with the degree of divergence, determines whether one of the one or more valid action plan candidates is to be selected on the basis of the evaluation results thereof by the selector, or the one or more valid action plan candidates are to be merged on the basis of the evaluation values thereof, in order to determine the action plan, and wherein the valid action plan candidate determiner is configured to determine, as a valid action plan candidate satisfying the predetermined condition, an action plan candidate for which a predetermined time period has elapsed after generation of the action plan candidate was started by the action plan candidate generator;            
and 
a controller configured to control motions of a mobile object on a basis of the action plan determined by the action plan determiner.



Claim 19:               
19.   A method comprising:       
obtaining one own-position in a case that it is suitable to determine one own-position from plural own-position candidates and obtaining own-position candidates in a case that it is not suitable to determine one own- position from plural own-position candidates;     
wherein the determining of the action plan includes:    
selecting one of the plurality of action plan candidates based on the evaluation results thereof;     
merging the plurality of action plan candidates based on the evaluation results thereof;         
calculating a degree of divergence between the plurality of action plan candidates and, in accordance with the degree of divergence, determining whether one of the plurality of action plan candidates is to be selected on the basis of the evaluation results thereof by the selector, or the plurality of action plan candidates are to be merged on the basis of the evaluation results thereof, in order to determine the action plan;   and    
determining, from among the plurality of action plan candidates, one or more valid action plan candidates satisfying a predetermined condition, wherein the calculating of the degree of divergence comprises calculating a degree of divergence between the one or more valid action plan candidates from among the multiple action plan candidates and, in accordance with the degree of divergence, determining whether one of the one or more valid 10187925.1Application No.: 16/645,1747Docket No.: S1459.72337US00 After Final Office Action of March 31, 2022 action plan candidates is to be selected on the basis of the evaluation results thereof by the selector, or the one or more valid action plan candidates are to be merged on the basis of the evaluation values thereof, in order to determine the action plan, and determining, as a valid action plan candidate satisfying the predetermined condition, an action plan candidate for which a predetermined time period has elapsed after generation of the action plan candidate was started by the action plan candidate generator;   
and 
controlling motions of a mobile object on a basis of the action plan determined by the action plan determiner.         



Claim 20:               
20.   At least one non-transitory storage medium encoded with executable instructions that, when executed by at least one central processing unit, cause the at least one central processing unit own-position in a case that it is suitable to determine one own-position from plural own-position candidates and obtaining plural own-position candidates in a case that it is not suitable to determine one own-position from plural own-position candidates;       
wherein the determining of the action plan includes:      
selecting one of the plurality of action plan candidates based on the evaluation results thereof;       
merging the plurality of action plan candidates based on the evaluation results thereof;          
calculating a degree of divergence between the plurality of action plan candidates and, in accordance with the degree of divergence, determining whether one of the plurality10187925.1Application No.: 16/645,1748Docket No.: S1459.72337US00 After Final Office Action of March 31, 2022of action plan candidates is to be selected on the basis of the evaluation results thereof by the selector, or the plurality of action plan candidates are to be merged on the basis of the evaluation results thereof, in order to determine the action plan;   and 
determining, from among the plurality of action plan candidates, one or more valid action plan candidates satisfying a predetermined condition, wherein the calculating of the degree of divergence comprises calculating a degree of divergence between the one or more valid action plan candidates from among the multiple action plan candidates and, in accordance with the degree of divergence, determining whether one of the one or more valid action plan candidates is to be selected on the basis of the evaluation results thereof by the selector, or the one or more valid action plan candidates are to be merged on the basis of the evaluation values thereof, in order to determine the action plan, and determining, as a valid action plan candidate satisfying the predetermined condition, an action plan candidate for which a predetermined time period has elapsed after generation of the action plan candidate was started by the action plan candidate generator;    
and 
controlling motions of a mobile object on a basis of the action plan determined by the action plan determiner.            



Claim 21:     
21.   A mobile object comprising:       
a section configured to obtain one own-position in a case that it is suitable to determine one own-position from plural own- position candidates and obtain plural own-position candidates in a case that it is not suitable to determine one own-position from plural own-position candidates;  
wherein the action plan determiner includes:        
a selector configured to select one of the plurality of action plan candidates based on the evaluation results thereof;      
a merger configured to merge the plurality of action plan candidates based on the evaluation results thereof;             
a divergence degree determiner configured to calculate a degree of divergence between the plurality of action plan candidates and, in accordance with the degree of divergence, determine whether one of the plurality of action plan candidates is to be selected on the basis of the evaluation results thereof by the selector, or the plurality of action plan candidates are to be merged on the basis of the evaluation results thereof, in order to determine the action plan;    and     
a valid action plan candidate determiner configured to determine, from among the plurality of action plan candidates, one or more valid action plan candidates satisfying a predetermined condition, wherein the divergence degree determiner calculates a degree of divergence between the one or more valid action plan candidates from among the multiple action plan candidates and, in accordance with the degree of divergence, determines whether one of the one or more valid action plan candidates is to be selected on the basis of the evaluation results thereof by the selector, or the one or more valid action plan candidates are to be merged on the basis of the evaluation values thereof, in order to determine the action plan, and wherein the valid action plan candidate determiner is configured to determine, as a valid action plan candidate satisfying the predetermined condition, an action plan candidate for which a predetermined time period has elapsed after generation of the action plan candidate was started by the action plan candidate generator;        
and 
a controller configured to control motions of the mobile object on a basis of the action plan determined by the action plan determiner.         


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691